DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the election restriction in the reply filed on April 18, 2022 is acknowledged.
Applicant has elected Group II: Claim 4, drawn to an introducer needle. Applicant has amended claim 4 and added new claims 17-30.
Claims 4 and 17-30 are presently pending in this application.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 17-20, 27, 28, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy (US 6,450,973) in view of Fiebig et al. (US 2013/0041256), herein referred Fiebig.
Regarding claim 4, Murphy discloses an introducer needle apparatus (figure 5), comprising: an introducer needle (20) (col. 2, ll. 56-57) having a canal (col. 2, ll. 66), a hub (36) connected to the introducer needle (20) along a distal end of the hub (36) (figures 2 and 5) and providing an interior space (figures 5 and 6) being in fluid communication with the canal of the introducer needle (20), the hub (36) including a releasably lock (col. 4, ll. 44-46) at a proximal end of the hub (figures 5 and 6) to mate with a coaxial biopsy device (54) while the coaxial biopsy device (54) is positioned through the canal of the introducer needle (20) (figures 5 and 6). 
Yet, Murphy lacks a one-way valve arranged within the interior space of the hub and configured to both receive the coaxial biopsy device inserted through the hub and prevent a backflow of a fluid from a patient's body toward the proximal end of the hub during withdrawal of the coaxial biopsy device from the introducer needle and the hub.
However, Fiebig teaches a one-way valve (376) arranged within an interior space (figure 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Murphy’s hub with a one-way valve arranged within an interior space as taught by Fiebig, since such a modification would prevent a backflow of fluid (¶51).
Thus, the modified Murphy’s introducer needle apparatus has the one-way valve (376 of Fiebig) arranged within the interior space of the hub (36 of Murphy) and configured to (i.e. capable of) both receive the coaxial biopsy device (54 of Murphy) inserted through the hub (36 of Murphy) and prevent a backflow of a fluid (via element 376 of Fiebig) from a patient's body toward the proximal end of the hub (36 of Murphy) during withdrawal of the coaxial biopsy device (54 of Murphy) from the introducer needle (20 of Murphy) and the hub (36 of Murphy).
Regarding claim 17, the modified Murphy’s introducer needle apparatus has further comprising the coaxial biopsy device (54 of Murphy) matable with the hub (36 of Murphy) (figures 5 and 6 of Murphy) and configured for (i.e. capable of) coaxial insertion through the canal of the needle (20 of Murphy) for a soft tissue biopsy or bone biopsy (Abstract of Murphy).
Regarding claim 18, the modified Murphy’s introducer needle apparatus has wherein the coaxial biopsy device comprises a biopsy gun (54 of Murphy) at a proximal end (figure 5 of Murphy) and a biopsy needle (58 of Murphy) extending distally from the biopsy gun (figure 5 of Murphy).
Regarding claim 19, the modified Murphy’s introducer needle apparatus has wherein the biopsy gun of the coaxial biopsy device (54 of Murphy) is partially insertable to the hub (36 of Murphy) when the biopsy needle (58 of Murphy) is advanced through the canal of the introducer needle (20 of Murphy).
Regarding claim 20, the modified Murphy’s introducer needle apparatus has wherein coaxial biopsy device (54 of Murphy) is configured to (i.e. capable of) open the one-way valve (376 of Fiebig) of the hub (36 of Murphy) during insertion through the introducer needle (20 of Murphy).
Regarding claim 27, the modified Murphy’s introducer needle apparatus has wherein the releasably lock at the proximal end of the hub (36 of Murphy) comprises a female luer lock connector (col. 4, ll. 44-46 of Murphy).
Regarding claim 28, the modified Murphy’s introducer needle apparatus has further comprising the coaxial biopsy device (54 of Murphy) matable with the hub (36 of Murphy), wherein the coaxial biopsy device comprises a biopsy trigger handle (56, 72, 76 of Murphy) at a proximal end and a biopsy needle (58 of Murphy) extending distally from the biopsy gun (54 of Murphy) for insertion through the introducer needle (20 of Murphy), wherein the biopsy trigger handle of the coaxial biopsy device (54 of Murphy) is releasably lockable to the hub using a luer lock connector (74 of Murphy) (col. 4, ll. 44-46 of Murphy) at the proximal end of the hub (36 of Murphy).
Regarding claim 30, the modified Murphy’s introducer needle apparatus has further comprising the coaxial biopsy device (54 of Murphy) matable with the hub (36 of Murphy), wherein the coaxial biopsy device comprises a biopsy trigger handle (56, 72, 76 of Murphy) at a proximal end and a biopsy needle (58 of Murphy) extending distally from the biopsy gun (54 of Murphy) for insertion through the introducer needle (20 of Murphy), wherein the biopsy trigger handle of the coaxial biopsy device (54 of Murphy) is releasably lockable to the hub (36 of Murphy) without a separate luer lock ring (figure 6 of Murphy).

Claim(s) 21-25 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy and Fiebig as applied to claims above, and further in view of Brown et al. (US 2019/0247027), herein referred to as Brown.
Regarding claim 21, the modified Murphy’s introducer needle apparatus discloses all the features/elements as claimed but lacks a detailed description on wherein the introducer needle has a first size of 16 gauge to 18 gauge, and the biopsy needle of the coaxial biopsy device has a second size of 18 gauge to 20 gauge.
However, Brown teaches an introducer needle (110, 114) can have a length and a tube size comparable to bone marrow aspiration needles such as between 8-19 gauge (¶78).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the modified Murphy’s introducer needle apparatus with wherein the introducer needle has a first size of 16 gauge to 18 gauge, and the biopsy needle of the coaxial biopsy device has a second size of 18 gauge to 20 gauge, since such a modification is considered an optimization of the size of the prior art. Furthermore, it would depend on the patient size and biopsy samples. Lastly, it is known to make devices/needles in these sizes as described in Brown.
Regarding claim 22, the modified Murphy’s introducer needle apparatus has wherein the releasably lock at the proximal end of the hub (36 of Murphy) comprises a female luer lock connector (col. 4, ll. 44-46 of Murphy), and the biopsy gun of the coaxial biopsy device (54 of Murphy) includes a male luer lock connector (col. 4, ll. 44-46 of Murphy) to removably mate with the female luer lock connector at the proximal end of the hub (col. 4, ll. 44-46 of Murphy).
Regarding claim 23, the modified Murphy’s introducer needle apparatus has wherein the male luer lock connector of biopsy gun of the coaxial biopsy device (54 of Murphy) engages with the female luer lock connector of the hub (col. 4, ll. 44-46 of Murphy) when the coaxial biopsy device (54 of Murphy) is at least partially inserted into the hub (36 of Murphy) to open the one-way valve (376 of Fiebig).
Regarding claim 24, the modified Murphy’s introducer needle apparatus has wherein the biopsy gun of the coaxial biopsy device (54 of Murphy) is releasably lockable to the hub (36 of Murphy) without a separate luer lock ring (figure 6 of Murphy).
Regarding claim 25, the modified Murphy’s introducer needle apparatus has wherein the male luer lock connector (col. 4, ll. 44-46 of Murphy) of the coaxial biopsy device is integrally formed with the biopsy gun (54 of Murphy) of the coaxial biopsy device (figures 5 and 6 of Murphy).
Regarding claim 29, the modified Murphy’s introducer needle apparatus discloses all the features/elements as claimed including further comprising the coaxial biopsy device (54 of Murphy) matable with the hub (36 of Murphy), wherein the coaxial biopsy device comprises a biopsy trigger handle (56, 72, 76 of Murphy) at a proximal end and a biopsy needle (58 of Murphy) extending distally from the biopsy gun (54 of Murphy) for insertion through the introducer needle (20 of Murphy) but lacks a detailed description on wherein the introducer needle has a first size of 16 gauge to 18 gauge, and the biopsy needle of the coaxial biopsy device has a second size of 18 gauge to 20 gauge.
However, Brown teaches an introducer needle (110, 114) can have a length and a tube size comparable to bone marrow aspiration needles such as between 8-19 gauge (¶78).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the modified Murphy’s introducer needle apparatus with wherein the introducer needle has a first size of 16 gauge to 18 gauge, and the biopsy needle of the coaxial biopsy device has a second size of 18 gauge to 20 gauge, since such a modification is considered an optimization of the size of the prior art. Furthermore, it would depend on the patient size and biopsy samples. Lastly, it is known to make devices/needles in these sizes as described in Brown. 

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy and Fiebig as applied to claim 4 above, and further in view of Rioux et al. (US 2018/0092662), herein referred to as Rioux.
Regarding claim 26, the modified Murphy’s introducer needle apparatus discloses all the features/elements as claimed but lacks a detailed description on wherein the one-way valve arranged within the interior space of the hub comprises a flexible silicone material.
However, Rioux teaches a valve (14) made of a flexible silicone material (¶48).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the modified Murphy’s introducer needle apparatus having a one-way valve with a flexible silicone material as taught by Rioux, since such a material is an old and well-known material. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450. The examiner can normally be reached Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SI MING KU/Primary Examiner, Art Unit 3775